DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention comprising a system/method for multipulse-pulse position modulation optical transmission. The closest prior art, US 20160323056 A1, US 20070211786 A1, Velidi et al (NPL, 1995), Velidi et al (NPL, 1998), Fujiwara et al (NPL, 2013) and Ghosna et al (NPL, 2010), and Simon (NPL, 2003) show similar system/method for multipulse-pulse position modulation. However, these closest prior art fail to disclose that the system/method is configured to: select a multipulse-pulse position modulation having a symbol alphabet having an upper-bound symbol alphabet size, each symbol in the symbol alphabet having a first quantity of pulse slots per frame (Q) and second quantity of pulsed positions in each frame (n); determine, based on at least one transmission characteristic associated with a transmitter, a subset of symbols of the selected symbol alphabet capable of being transmitted by the transmitter, the subset of symbols having a set of binary codewords; identify every two-symbol concatenation of binary codewords in the set of binary codewords; calculate a cross correlation of every binary codeword in the set of binary code words through every two-symbol concatenation; and determine a set of one or more acceptable codeword combinations by eliminating a portion of two-symbol concatenation of codewords corresponding to overlapping peaks in the respective calculated cross correlations; and a transmitter configured to transmit, via an optical communication channel, information encoded based on the determined acceptable codeword combinations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        August 27, 2022